IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40419
                        Conference Calendar



CECIL P. SAPP; DENISE STOCKTON,

                                         Plaintiffs-Appellants,

versus

ADELAIDO FLORES, JR.; CAMERON COUNTY COMMISSIONERS’ COURT;
CAMERON COUNTY, TEXAS; CAMERON COUNTY,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-00-CV-137
                      --------------------
                        October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cecil P. Sapp and Denise Stockton appeal the district

court’s dismissal of their civil action for lack of subject-

matter jurisdiction.   They argue that the district court abused

its discretion in denying their motion for an extension of time

to respond to the defendants’ motion to dismiss and in denying

the motion for reconsideration of this denial.   We have reviewed

the record and hold that the district court did not abuse its

discretion in denying these motions.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40419
                                  -2-

     “The Rooker-Feldman** doctrine holds that federal district

courts lack jurisdiction to entertain collateral attacks on state

judgments.”    United States v. Shepherd, 23 F.3d 923, 924 (5th

Cir. 1994) (footnote omitted).    If the district court must

examine issues that are “inextricably intertwined with a state

judgment, the [district] court is in essence being called upon to

review the state-court decision, and the originality of the

district court’s jurisdiction precludes such a review.”    Id.

(internal quotations omitted).

     All of Sapp’s and Stockton’s claims of constitutional

violations are based on their allegation that the state-court

transcript was fabricated.    The state trial court has already

determined that the transcript was accurate.    Thus, the claims

presented to the district court were inextricably intertwined

with the state court’s judgment, and the district court was being

called on to review the state court’s decision regarding the

accuracy of the transcript.    The district court therefore lacked

subject-matter jurisdiction to address the claims.    See Shepherd,

23 F.3d at 924.   Accordingly, the judgment of the district court

is affirmed.

     AFFIRMED.




     **
        Rooker v. Fid. Trust Co., 263 U.S. 413, 415 (1923);
Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476,
482 (1983).